DETAILED ACTION
	This action is a first action on the merits.  The preliminary amendment filed on May 15, 2020 has been entered. Claims 6, 9, 16, and 21 are cancelled. Claims 22-24 are newly added. Claims 1-5, 7-8, 10-15, 17-20 and 22-24 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a CON of US Application No. US 15/242,063, now US Patent No. 10,502,024, filed on August 19, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) filed December 9, 2019 and June 30, 2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24: Claim 24 recites the limitation "the hydraulic control system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 7, 10, 12-13, 15, 18, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vachon, US 2005/0263279 (hereinafter Vachon) in view of Schwendemann, US 6,450,263 (hereinafter Schwendemann).
Claim 1: Vachon discloses a method of testing a subterranean formation (earth 12 including hydrocarbon zones 14, 16)  intersected by a well (production well 10), comprising: 
running a test string (production tubing string 22) into a well (10), the string (22) including an apparatus positioned in the well (10) to test the subterranean formation (12) and including at least one pressure-powered tool (flow control devices 26, 28) that can be shifted between a plurality of states (flow control devices 26, 28 include sliding sleeve assembly sub 36 that is hydraulically actuated, Fig 1-2, par [0023]), the pressure-powered tool (sleeve assembly sub, 36)  comprising: 
a fluid chamber (fluid chamber 40 divided in fluid receiving chambers 52, 54) containing a reservoir of a pressurized fluid (hydraulic fluid enters fluid chamber 40, Fig 2, par [0023]-[0024]); 
a piston (piston 50) energizable by the pressurized fluid to shift the tool between states (hydraulic control lines 34a and 34b provide hydraulic fluid into and out of receiving chambers 52, 54 to shift the sliding sleeve 44 between open and closes states, Fig 2, par [0023]-[0024]); and
 a hydraulic control system (monitoring and control station 32 comprises a hydraulic system including control lines 34a, 34b) to establish a fluid communication path  between the piston (50) and the fluid chamber (40) in response to a command to energize the tool to perform a downhole operation (hydraulic control lines 34a and 34b provide hydraulic fluid into and out of receiving chambers 52, 54 to shift the sliding sleeve 44 between open and closes states, Fig 2, par [0023]-[0024], monitoring and control station 32 includes a hydraulic system for powering the flow control system and suitable electronics and computing equipment for powering downhole sensor 82 and detecting, processing, and displaying signals therefrom , par [0031]); 
providing an indication of pressure (via sensor 82 which is a pressure sensor, par [0030]) in a region associated with the piston (50) (pressure sensor 82 is position near the housing 38 of flow control device 26 which houses piston 50, Fig 2, par [0030]
determining, based on the indication of pressure (pressure readings detected by sensor 82 and provided to the control station 32), which of the plurality of states the pressure-powered tool is in (processor 204 and memory 205 interface with sensor 82, the pressure profile for each movement is stored in memory 205 and the a measured profile is compared to those in memory to determine the sleeve position, par [0010], [0031]).
Vachon fails to disclose performing the corrective action comprises activating an electric rupture disc (ERD) system, the ERD system comprising an ERD fluid reservoir and a breakable membrane, wherein, upon activation, the breakable membrane is ruptured to establish a fluid communication path between the ERD fluid reservoir and the tool to energize the piston.
Schwendemann discloses a remotely actuated rupture disc (see abstract). The rupture disc (100) includes a fluid reservoir (inert acid pouch glued to rupture portion, col 3, ln 19-20) and a breakable membrane (rupture portion 110). Upon activation , the breakable membrane is ruptured to establish a fluid communication path through the tool (a signal is transmitted to a receiver which triggers the destructive material adjacent the rupture portion, rupture disc is weakened and perforated allowing fluid communication through the  casing 102, col 2, ln 66-67, col 3, ln 1-44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tool of Vachon to include an electric rupture disc as disclosed by Schwendemann located between at the lower end of the hydraulic line and the receiving chambers of the tool, thereby preventing fluid flow from the hydraulic line to the receiving chamber. This modification would prevent fluid flow between the hydraulic line and the receiving chamber until the time at which the electric rupture disc is actuated to establish a fluid communication path between the ERD fluid reservoir of hydraulic lines and the tool to thereby energize the piston (Schwendemann, Fig 6, 7, col 2, ln 66-67, col 3, ln 1-44).
Claim 2: Vachon as further discloses the region associated with the piston (50) is the lower end of hydraulic line (34a) which is in fluid communication with the upper receiving chamber (54) of the fluid chamber (40) (see Fig 2).
Vachon, as modified by Schwendemann, fails to disclose the region associated with the piston is a piston chamber of the piston.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize the sensor as disclosed by Vachon, to monitor the fluid pressure within the piston chamber of Vachon, as modified by Schwendemann,  as sensor 82 is located at the lower end of hydraulic line 34a and measures fluid pressure within the hydraulic line which is in fluid communication with the upper receiving chamber 52 of  piston chamber (50) and would therefore reflect pressure changes within the upper piston chamber 52 (Vachon, par [0028]).
Claim 3: Vachon, further discloses that the indication of pressure is indicative of pressure in the lower end of hydraulic line (34a) during shifting of the tool between states (Vachon, Figure 4 depicts a graph showing fluid pressure detected by the pressure sensor 82 versus time, the curve of the graph is illustrative of the fluid pressure within control line 34a during the process of moving the sliding sleeve 44, Fig 4, par [0028]).
Vachon, as modified by Schwendemann, fails to disclose that the indication of pressure is indicative of pressure in the piston chamber during shifting of the tool between states.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize the sensor as disclosed by Vachon, to monitor the fluid pressure within the piston chamber of Vachon, as modified by Schwendemann, as sensor 82 is located at the lower end of hydraulic line 34a and measures fluid pressure within the hydraulic line which is in fluid communication with the upper receiving chamber 52 of  piston chamber 50 and would therefore reflect pressure changes within the upper piston chamber 52 (Vachon, par [0028]).  This would provide an indication of pressure in the piston chamber during shifting of the tool between states (the curve of the graph is illustrative of the fluid pressure within control line 34a during the process of moving the sliding sleeve 44, Fig 4, par [0028]).
Claim 4: Vachon further discloses the sensor (82) is operably associated with the fluid control line (34a) to detect the fluid pressure within the line (34a) (Fig 2, 5, par [0030]).
Vachon, as modified by Schwendemann, fails to disclose determining, based on the indication of pressure, presence of a fluid leak in the hydraulic control system.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize the pressure measurement of the sensor (82) of Vachon, to determine the presence of a fluid leak in the hydraulic control system of Vachon, as modified by Schwendemann, as it is well-known 82).  One of ordinary skill, would be capable of using the measurements provides by the sensor (82) of Vachon to determine the presence of a fluid leak in the hydraulic control system.
Claim 7: Vachon further discloses the control station (32) provides feedback control using signals from sensor (82) to control the hydraulic system. The control system includes a pump (202) for powering the downhole tool (26). The control station 32 comprises pump controller (201) controlling the output of pump (202) having fluid supply (203).  Fluid from pump (202) powers downhole tool (26) causing the sliding sleeve(44) to mechanically shift due to fluid pressure on the piston (50) (Vachon, par [0024], [0031]).
Vachon, as modified by Schwendemann, is silent as to continuing performing the downhole operation with the tool in the desired state.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to continuing performing the downhole operation with the tool in the desired state, as by Schwendemann, discloses that the sleeve (44) can be selectively aligned with the fluid opening (42) in the housing to permit varying degrees of fluid flow into the bore of the housing ( Vachon, par [0023]) and therefore is capable of operating in varying states. One of ordinary skill in the art would have been capable of choosing the desired state in which to operate the tool and making the necessary adjusts to operate the tool in the desired sate.
Claim 10: Vachon, modified by Schwendemann, discloses activating the ERD system comprises acoustically activating the ERD system (Schwendemann, a signal can be transmitted with an acoustic pressure pulse, col 3, ln 24-29).
Claim 12:  Vachon discloses a system to perform a test in a hydrocarbon well, comprising: 
a control station (monitoring and control station 32); 
a pressure-powered tool (flow control devices 26, 28) in communication with the control station (32) (monitoring and control station 32 includes a hydraulic system for powering the flow control system and suitable electronics and computing equipment for powering downhole sensor 82 and detecting, processing, and displaying signals therefrom , par [0031]
a fluid chamber (fluid chamber 40 divided in fluid receiving chambers 52, 54) containing a reservoir of fluid (receiving chambers 52, 54) that is subjected to a pressure when the tool is deployed in the hydrocarbon well (hydraulic control lines 34a and 34b provide pressurized hydraulic fluid into and out of receiving chambers 52, 54 to shift the sliding sleeve 44 between open and closes states, Fig 2, par [0023]-[0024]); 
a piston (piston 50) energizable by the pressurized fluid to shift the tool between operating states (hydraulic control lines 34a and 34b provide hydraulic fluid into and out of receiving chambers 52, 54 to shift the sliding sleeve 44 between open and closes states, Fig 2, par [0023]-[0024]);
a hydraulic control system (monitoring and control station 32 comprises a hydraulic system including control lines 34a, 34b) to control the operating state of the piston (50) in response to a command from the control station (32) (hydraulic control lines 34a and 34b provide hydraulic fluid into and out of receiving chambers 52, 54 to shift the sliding sleeve 44 between open and closes states, Fig 2, par [0023]-[0024], monitoring and control station 32 includes a hydraulic system for powering the flow control system and suitable electronics and computing equipment for powering downhole sensor 82 and detecting, processing, and displaying signals therefrom , par [0031]),  the hydraulic control system (34a, 34b) controlling the operating state by controlling a fluid communication path between the piston (50) and the fluid chamber (receiving chambers 52, 54) (hydraulic control lines 34a and 34b provide hydraulic fluid into and out of receiving chambers 52, 54 to shift the sliding sleeve 44 between open and closes states, Fig 2, par [0023]-[0024]); and 
a pressure sensor (sensor 82 which is a pressure sensor, par [0030]) to provide indications of pressure in a region within the tool (pressure sensor 82 is position near the housing 38 of flow control device 26 which houses piston 50, Fig 2, par [0030]); 
wherein the control station (32) receives the indications of pressure (pressure readings detected by sensor 82 and provided to the control station 32) and determines an operating condition of the pressure-powered tool based on the received indications (processor 204 and memory 205 interface with sensor 82, the pressure profile for each movement is stored in memory 205 and the a measured profile is compared to those in memory to determine the sleeve position, par [0010], [0031]
Vachon fails to disclose the pressure-powered tool further comprises an electric rupture disc (ERD) system in fluid communication with the piston, the ERD system comprising an ERD fluid reservoir containing a fluid and a breakable membrane, wherein, the control system activates the ERD system to rupture the breakable membrane and establish a fluid communication path between the ERD fluid reservoir and the piston to shift the tool to a desired operating state.
Schwendemann discloses a remotely actuated rupture disc (see abstract). The rupture disc (100) includes a fluid reservoir (inert acid pouch glued to rupture portion, col 3, ln 19-20) and a breakable membrane (rupture portion 110). Upon activation , the breakable membrane is ruptured to establish a fluid communication path through the tool (a signal is transmitted to a receiver which triggers the destructive material adjacent the rupture portion, rupture disc is weakened and perforated allowing fluid communication through the  casing 102, col 2, ln 66-67, col 3, ln 1-44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tool of Vachon to include an electric rupture disc as disclosed by Schwendemann located between at the lower end of the hydraulic line and the receiving chambers of the tool, thereby preventing fluid flow from the hydraulic line to the receiving chamber. This modification would prevent fluid flow between the hydraulic line and the receiving chamber until the time at which the electric rupture disc is actuated to establish a fluid communication path between the ERD fluid reservoir of hydraulic lines and the piston to shift the tool to a desired operating state (Schwendemann, Fig 6, 7, col 2, ln 66-67, col 3, ln 1-44).
Claim 13: Vachon, as modified by Schwendemann, discloses the tool (Vachon, 26, 28) includes a valve (Vachon, shifting sleeve is a hydraulically actuated valve, par [0010], [0023]) and the operating condition is a position of a valve (Vachon, processor 204 and memory 205 interface with sensor 82, the pressure profile for each movement is stored in memory 205 and the a measured profile is compared to those in memory to determine the sleeve position, par [0010], [0031]).
Claim 15: Vachon, as modified by Schwendemann, discloses the pressure-powered tool (Vachon, 26, 28) comprises a valve (Vachon, shifting sleeve is a hydraulically actuated valve, par [0010], [0023]) having a flow port (fluid ports 46) for a fluid flow produced by the hydrocarbon well (Vachon, ports 46 of the sleeve 44 can be selectively aligned with the fluid openings 42 in the housing 38 to permit  48 of the housing 38, Fig 2, par [0023], production of hydrocarbons from downhole well, par [0005]-[0006]).
Claim 18: Vachon discloses method of determining an operating condition (sleeve position) of a pressure-powered tool (flow control devices 26, 28) that can be shifted between operating states (sliding sleeve 44 is shifted between open and closed states, Fig 2, par [0023]-[0024]), comprising: 
observing pressure in a region within the tool during shifting of the tool between operating states (pressure sensor 82 is position near the housing 38 of flow control device 26 which houses piston 50, Fig 2, par [0030], pressure sensor 82 provides pressure readings to the control station 32 during operation/shifting of sliding sleeve 44, par [0031]);
providing an indication of the observed pressure (pressure sensor 82 provides pressure readings to the control station 32 during operation/shifting of sliding sleeve 44, par [0031]); 
comparing the indication of the observed pressure with an expected pressure indication (processor 204 and memory 205 interface with sensor 82, the pressure profile for each movement is stored in memory 205 and the a measured profile is compared to those in memory to determine the sleeve position, par [0010], [0031]);
determining the operating condition (position of sleeve 44 and open or closes ports 46) of the tool based on the comparison (processor 204 and memory 205 interface with sensor 82, the pressure profile for each movement is stored in memory 205 and the a measured profile is compared to those in memory to determine the sleeve position, par [0010], [0031]); and 
Vachon is silent as to if in an undesired operating condition, taking a corrective action.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to take a corrective action based on the determination of the operating condition (sleeve position) as disclosed by Vachon, as one of ordinary skill in the art would be capable of using the control station to determine the sleeve position and control the hydraulic system to make desired changes or adjustments to the sleeve position.  Further, Vachon indicates that the monitoring and control station (32) provides feedback control using signals from the sensor (82) to control the hydraulic system (Vachon, par [0030]-[0031]
Vachon fails to disclose taking a corrective action comprises activating an ERD system to energize a piston of the tool, the ERD system comprising a rupture disc and a reservoir of a fluid, and activating the ERD system comprises generating a signal to rupture the rupture disc to establish a fluid communication path between the reservoir of the fluid and the piston of the tool.
Schwendemann discloses a remotely actuated rupture disc (see abstract). The rupture disc (100) includes a fluid reservoir (inert acid pouch glued to rupture portion, col 3, ln 19-20) and a breakable membrane (rupture portion 110). Upon activation , the breakable membrane is ruptured to establish a fluid communication path through the tool (a signal is transmitted to a receiver which triggers the destructive material adjacent the rupture portion, rupture disc is weakened and perforated allowing fluid communication through the  casing 102, col 2, ln 66-67, col 3, ln 1-44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tool of Vachon to include an electric rupture disc as disclosed by Schwendemann located between at the lower end of the hydraulic line and the receiving chambers of the tool, thereby preventing fluid flow from the hydraulic line to the receiving chamber. This modification would prevent fluid flow between the hydraulic line and the receiving chamber until the time at which the electric rupture disc is actuated to establish a fluid communication path between the ERD fluid reservoir of hydraulic lines and the tool to thereby energize the piston (Schwendemann, Fig 6, 7, col 2, ln 66-67, col 3, ln 1-44).
Claim 20: Vachon, as modified by Schwendemann, discloses taking corrective action (shifting the sleeve) comprises mechanically shifting the tool to a desire operating condition (Vachon, the control station 32 provides feedback control using signals from sensor 82 to control the hydraulic system, the control system includes a pump 202 for powering the downhole tool 26, the control station 32 comprises pump controller 201 controlling the output of pump 202 having fluid supply 203, fluid from pump 202 powers downhole tool 26 causing the sliding sleeve 44 to mechanically shift due to fluid pressure on the piston 50, par [0024], [0031]).
Claim 23: Vachon, as modified by Schwendemann, discloses wherein activating the ERD system comprises acoustically activating the ERD system (triggering signal can be an acoustic pressure pulse, col 1, ln 6-12, col 2, ln 15-17).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vachon in view of Schwendemann as applied to claims 12 and 18, and further in view of Millot et al., US2015/0267533 (hereinafter Millot).
Claim 22: Vachon, as modified by Schwendemann, discloses acoustically activating the ERD system (triggering signal can be an acoustic pressure pulse, col 1, ln 6-12, col 2, ln 15-17).
Vachon, as modified by Schwendemann, is silent as to and acoustic modem for acoustically activating the ERD system.
Millot discloses a downhole communication system. The downhole equipment is connected to a modem (26). The modem (26) also referred to as an acoustic transceiver or transducer, allows electrical signals from the downhole equipment (20) to be converted into acoustic signals for transmission to the surface and to convert acoustic tool control signals from the surface into electrical signals for operating the downhole equipment (20) (Fig 1, par [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the ERD system of Vachon, as modified by Schwendemann, to include the acoustic modem as disclosed by Millot, as this modification would have allowed electrical signals from the downhole equipment (20) to be converted into acoustic signals for transmission to the surface and to convert acoustic tool control signals from the surface into electrical signals for operating the downhole equipment (Millot, Fig 1, par [0047]).

Claim 11, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vachon in view of Schwendemann as applied to claims 1, 12 and 18, and further in view of Mace et al., US2014/0338894 (hereinafter Mace).
Claim 17: Vachon, as modified by Schwendemann, discloses a signal to activate the ERD system to rupture the breakable membrane and establish the fluid communication path between the ERD fluid reservoir and the piston based on the heartbeat signal (Schwendemann, a signal is transmitted to a receiver which triggers the destructive material adjacent the rupture portion, rupture disc is weakened and perforated allowing fluid communication through the casing 102, col 2, ln 66-67, col 3, ln 1-44
Vachon, as modified by Schwendemann, fails to disclose a heartbeat monitor circuit to receive a heartbeat signal from the hydraulic control system, wherein the heartbeat monitor circuit generates a signal. 
Mace discloses communication connections 1470 to enable communication over a communication medium to another computing entity. Communication media include wired or wireless techniques implemented with an electrical, optical, RF, infrared, acoustic, or other carrier. One specific example of a suitable communications network 860 (FIG. 28) for communicating between command and instrumentation centers is a secure two way wireless communication (>802.11n) with a signature heartbeat (Fig 28, par [0290]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the control system as disclosed by Vachon, as modified by Schwendemann, with the heartbeat monitor circuit as disclosed by Mace, as this modification would have provided a means for wireless control system, thereby eliminating the need for a hard line (Mace, par [0029]).  Further, Mace discloses that the secure two way wireless communication (>802.11n) with a signature heartbeat is an obvious substitution for a wired technique (Mace, par [0029]).
Claims 11 and 24: Vachon, as modified by Schwendemann, discloses a data line 84 comprising electrical and/or optical conductors for transmitting readings detected by the sensor 82  to the station 32 (Fig 2, par [0022], [0030]-[0032]).
Vachon, as modified by Schwendemann, fails to disclose the ERD system further comprises a heartbeat monitor circuit to receive a heartbeat signal from the hydraulic control system, and wherein the ERD system is activated based on the heartbeat signal.
Mace discloses communication connections 1470 to enable communication over a communication medium to another computing entity. Communication media include wired or wireless techniques implemented with an electrical, optical, RF, infrared, acoustic, or other carrier. One specific example of a suitable communications network 860 (FIG. 28) for communicating between command and instrumentation centers is a secure two way wireless communication (>802.11n) with a signature heartbeat (Fig 28, par [0290]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the control system as disclosed by Vachon, as modified by Schwendemann, with the communication media of an heartbeat monitor circuit as disclosed by Mace, as this modification would have provided a means for wireless control system, thereby eliminating the need for a hard line (Mace, par [0029]).  Further, Mace discloses that the secure two way wireless communication (>802.11n) with a signature heartbeat is an obvious substitution for a wired technique (Mace, par [0029]).

Allowable Subject Matter
Claims 5, 8, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-4, 7, 10, 12-13, 15, 17-18, 20, and 22-24 are rejected. Claims 5, 8, 14, and 19 are objected to. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676